[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant Cincinnati Metropolitan Housing Authority appeals from the order of the trial court denying its motion for summary judgment. Relying on R.C. 2744.02(C), the trial court found its order to be subject to interlocutory appeal.
R.C. 2744.02(C) was enacted by Am.Sub.H.B. No. 350, which was declared unconstitutional in State ex rel. Ohio Academyof Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451,715 N.E.2d 1062. Therefore, we dismiss this appeal for lack of subject matter jurisdiction because the trial court's order was not a final appealable order. See Hubbard v. Canton City SchoolBd. of Education (2000), 88 Ohio St.3d 14, 722 N.E.2d 1025.
Therefore, this appeal is dismissed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
GORMAN and WINKLER, JJ.
HILDEBRANDT, Presiding Judge.